
	
		I
		112th CONGRESS
		1st Session
		H. R. 3279
		IN THE HOUSE OF REPRESENTATIVES
		
			October 27, 2011
			Mr. Reyes introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to clarify that
		  caregivers for veterans with serious illnesses are eligible for assistance and
		  support services provided by the Secretary of Veterans
		  Affairs.
	
	
		1.Clarification with respect to
			 the eligibility of caregivers for veterans with serious illnesses for
			 assistance and support services
			(a)In
			 generalSection
			 1720G(a)(2)(B) is amended by inserting illness or after
			 serious.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply with respect to services provided after the date of
			 the enactment of this Act.
			
